
	

113 S661 IS: To amend the Healthy Forests Restoration Act of 2003 to promote timely emergency rehabilitation and restoration of Federal forest land impacted by catastrophic events, to redirect for a 5-year-period funding normally made available for land acquisition to mechanical forest treatment and salvage operations due to catastrophic events, and for other purposes.
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 661
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to
		  promote timely emergency rehabilitation and restoration of Federal forest land
		  impacted by catastrophic events, to redirect for a 5-year-period funding
		  normally made available for land acquisition to mechanical forest treatment and
		  salvage operations due to catastrophic events, and for other
		  purposes.
	
	
		1.Emergency forest
			 rehabilitation and restorationTitle VI of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6591) is amended by adding at the end the
			 following:
			
				602.Emergency
				forest rehabilitation and restoration
					(a)DefinitionIn
				this section:
						(1)Catastrophic
				event
							(A)In
				generalThe term catastrophic event means any
				natural disaster or any fire, flood, or explosion, regardless of cause, that
				the Secretary determines has caused or has the potential to cause damage of
				significant severity and magnitude to Federal land.
							(B)Natural
				disasterFor purposes of subparagraph (A), a natural disaster, as
				determined by the Secretary, may include a hurricane, tornado, windstorm, snow
				or ice storm, rain storm, high water, wind-driven water, tidal wave,
				earthquake, volcanic eruption, landslide, mudslide, drought, or insect or
				disease outbreak.
							(2)SecretaryThe
				term Secretary has the meaning given term in section 101.
						(b)Mechanical
				forest treatment
						(1)In
				generalThe Secretary shall implement such procedures as are
				necessary to ensure that not less than 600,000 acres of Federal land each
				fiscal year are treated with mechanical treatments intended to produce
				merchantable wood.
						(2)FundingThe
				Secretary shall use to carry out paragraph (1)—
							(A)funds described
				in subsection (f)(3); and
							(B)any other funds
				made available for the purposes described in paragraph (1).
							(c)Emergency
				circumstances
						(1)In
				generalThe Secretary shall—
							(A)declare that
				emergency circumstances exist for all Federal land subject to the effects of a
				catastrophic event, including on Federal land outside urban interface areas;
				and
							(B)as soon as
				practicable, take all actions necessary for the rehabilitation or restoration
				of the Federal land, with highest priority given to Federal land impacted by
				large-scale beetle infestations.
							(2)Emergency
				alternative arrangementsIn accordance with section 220.4 of
				title 36, Code of Federal Regulations and section 1506.11 of title 40, Code of
				Federal Regulations (or successor regulations), for any Federal land for which
				the Secretary declares the existence of emergency circumstances under paragraph
				(1), the Secretary may use emergency alternative arrangements to comply with
				the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
						(3)Limitation on
				administrative appealsNotwithstanding any other provision of
				law, no administrative appeal shall be allowed for any action classified as an
				emergency alternative arrangement under paragraph (2) or a categorical
				exclusion under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) due to emergency
				circumstances declared under paragraph (1).
						(d)Catastrophic
				events
						(1)In
				generalAs soon as practicable during but not later than 30 days
				after the conclusion of a catastrophic event, the Secretary shall initiate
				timely salvage activities on the Federal land affected by the catastrophic
				event so as to prevent significant deterioration of timber values, development
				of significant fire hazard, or other forest mortality that would prevent the
				Federal land from regenerating to forest within 5 years.
						(2)FundingThe
				Secretary shall use to carry out paragraph (1)—
							(A)funds described
				in subsection (f)(3); and
							(B)any other funds
				made available for the purposes described in paragraph (1).
							(e)Exclusion of
				certain federal landThis section shall not apply to—
						(1)a component of
				the National Wilderness Preservation System;
						(2)Federal land on
				which the removal of vegetation is prohibited or restricted by Act of Congress,
				Presidential proclamation, or the applicable land management plan; or
						(3)a wilderness
				study area.
						(f)Limitation on
				acquisition
						(1)In
				generalNotwithstanding any other provision of law, except as
				provided in paragraph (2), beginning on the date of enactment of this section
				and during each of the subsequent 5 full fiscal years, none of the funds made
				available to the Secretary under any law may be used—
							(A)to survey land
				for future acquisition as Federal land; or
							(B)to enter into
				discussions with non-Federal landowners to identify land for acquisition as
				Federal land.
							(2)ExceptionParagraph
				(1) does not apply to the use of funds—
							(A)to complete land
				transactions underway on the date of enactment of this section;
							(B)to exchange
				Federal land for non-Federal land; or
							(C)to accept
				donations of non-Federal land as Federal land.
							(3)Use of
				fundsThe Secretary shall use funds that would otherwise have
				been used for purchase of non-Federal land by the Forest Service to carry
				out—
							(A)mechanical forest
				treatments described in subsection (b); and
							(B)salvage
				activities described in subsection
				(d).
							.
		
